STATE OF LOUISIANA
            COURT OF APPEAL, FIRST CIRCUIT

 CHRISTOPHER                 BITTOLA AND                                                                              NO.       2021       CW     1260
 DANNA       BITTOLA,                  INDIVIDUALLY
AND ON            BEHALF OF THEIR MINOR
 CHILD,           ALEXANDER                 BITTOLA

VERSUS


NEKITA            HARMON,             OLD        REPUBLIC                                                               JANUARY        21,       2022
 INSURANCE             COMPANY,                  GELCO
CORPORATION AND                            3M COMPANY



 In   Re:              Christopher                         Bittola,                  applying               for               writs,
                                                                                                                 supervisory
                       22nd            Judicial                  District                 Court,            Parish     St.
                                                                                                                   of
                                                                                                                            Tammany,
                       No.           2018-- 10797.



BEFORE:                MCCLENDON,                     WELCH,               AND       THERIOT,              JJ.


           WRIT        DENIED.                       Plaintiff                  failed       to        meet        his        burden        of    proof
on    the         motion              in        limine,               as       no    evidence              was      formally introduced
at     the        hearing.                       Evidence                  not                              and
                                                                                      properly                          officially offered
and        introduced                      cannot           be         considered,                 even            if    it  is physically
placed            in     the           record.                  Documents                  attached              to      memoranda               do    not

constitute                  evidence                  and       cannot              be     considered                 as      such     on    appeal.
Denoux            v.        Vessel                   Management                      Services,               Inc.,             2007- 2143 (            La.
5/ 21/ 08),            983           So. 2d          84,        88.




           Theriot,                  J.,
                                                concurs and would deny the writ.

           McClendon,                      J.,        concurs                  in    part        and        dissents             in    part.            An

expert witness may not                                      give           expert          testimony beyond the                             scope       of
the        field            of        expertise                   in           which       he         is     qualified.                    State        v.

Williams,              615           So. 2d           1009,           1022 (         La.     App.          lst      Cir.),           writ    denied,
619    So. 2d           543 (          La.            1993).                                                       biomechanics
                                                                               Specifically,                 a                                   expert
cannot
                  testify              as        to       whether               the       collision              caused          a    plaintiff' s
injuries               since               he        is     not            a     medical           expert.                    See     Collins           v.
Benton,           18- 7465,                 2020           WL    3605942,                 at *    8(       E. D.        La.    July 2,           2020).
However,               he        can        opine               on         the       force         of        impact            experienced              by
plaintiffs and how a hypothetical human body usually responds to
such        force,              both             of        which                                        the                     in
                                                                            may        assist
                                                                                                                    jury               evaluating
whether            the          collision                   caused               the       purported               injuries            and        if    so
the    extent               of        damages.                    Id.;              see    also         Jones           v.     Bravata,           2018-
0837 (       La.        App.               lst        Cir.            5/ 9/     19),        280        So. 3d           226,     writ        denied,
2019- 01850 (                La.           2/ 26/ 20),                294           So. 3d       477.            Accordingly,                I    would
reverse            in        part               the        district                  court'       s        June         1,      2021        judgment
denying           the " Motion                        in Limine Regarding the Testimony of Wilson
C.    Hayes,            Ph. D."                 filed           by         Plaintiff,                  Christopher               Bittola,              and
grant        the        motion                  to     exclude                 Dr.        Hayes' s          opinion             as    to     medical
causation.                       I     would               deny            the        writ        application                   in     all        other
respects.



      RT    OF AP               AL,          IRST          CIRCUIT
           1-41



       DEPU                 L    RK OF            COURT
                  FOR       THE        COURT